On Motion for Rehearing.
Nichols, J.
The defendants in error have filed in this court a motion for rehearing. A careful consideration of the motion discloses that it is merely a reargument, and no reason is shown why the judgment by this court should be changed, and the motion must be denied.
However, it is asserted in the motion that it is not made clear in the opinion that the plaintiff in error is not entitled to a commission of 10% on the collection of county taxes in excess of 90% of the amount to be collected and a “clarification” is sought.
The plaintiff in error joins in the request of the movant, and contends in his reply brief that he “is entitled to receive in addition to the salary of $8,000 and the commission on the State taxes collected by him, is entitled to a commission of 10% on all taxes, including county taxes as well as State taxes, collected in excess of 90% of the total taxes due according to the net tax digest in conformity with the provision of Code § 92-5304 as constituted after the 1951 amendment to that section.”
Without conceding that any “clarification” of the opinion is needed with respect to the controversy, which was between the tax commissioner and the county authorities, but because the assignment of error on the judgment of the trial court caused us to enter into some discussion of commissions payable' by the State to the Tax Commissioner of Troup County, and which we *799held not deductible from the fixed salary of $8,000, we nevertheless are adding the following.
It will be observed from a reading of the opinion that we never recognized § 92-5304 in the 1951 supplement to the unofficial Annotated Code of Georgia as being any enactment of law in itself by the legislature. However, it does contain language which is found in the several acts from which it purports to have been codified, namely, Ga. L. 1937-38, Ex. Sess., pp. 297, 298; 1939, p. 370; 1951, pp. 815, 816. While it was appropriate to mention the antecedent acts, we pointed out in our opinion that all of the codified matter was in fact included in the 1951 act, supra, and we prefer to examine the several acts mentioned rather than the unofficial § 92-5304 cited by the respondent. It will be noted, however, that the first sentence of the cited section refers to Code § 92-5301 for the obvious purpose of making clearly understood the sentence which immediately follows with respect to the special commission of 10% to be paid to the tax commissioner and which manifestly would never have been enacted except for the basic § 92-5301. This last named section provides for compensation to each receiver and collector of State and county taxes. We shall now demonstrate that the payment to be made under this section is only for the collection of the State’s part of the taxes, and is payable by the State and to be retained by the tax commissioner unaffected by any claim of the county.
It is not stated that under this § 92-5301 commissions are to be paid for collecting both State and county taxes, the words “each receiver and collector of State and county taxes” having reference to taxes that each collects, the schedule and rates being set forth as a basis for payment of commissions by the State to such officers. As will be seen later there was in force another Code section dealing with the commissions to be paid the officials for collecting county taxes. Provisions similar to those in § 92-5301 have appeared in all of the official Codes of this State and may profitably be consulted. In the Code of 1863, § 860, the Code of 1868, § 939, and the Code of 1873, § 936 reference was made to “each receiver and collector of State taxes.” (Italics ours.) Although in the Code of 1882, § 936, the Code of 1895, § 967, and the Code of 1910, § 1234, in which a new schedule and *800rates were set forth, the reference was to each receiver and collector of State and county taxes, the act of 1879 (Ga. L. 1878-79, p. 25) from which such sections were codified also provided, as will be seen in § 936 (a) of the Code of 1882, § 968 of the Code of 1895 and § 1235 of the Code of 1910 that “No tax collector shall in any event receive any greater or different rate of commission, or rate of payment for the collection of county taxes than he receives by this act for collecting State taxes.” (Italics ours.) For some unaccountable reason this provision was omitted from § 92-5301 of the Code of 1933, but this error did not nullify the law. Here it is shown beyond question that commissions provided by the section we have been discussing are to be paid for collecting State taxes. This conclusion is reinforced by the fact that the compensation for collecting county taxes was provided for in another Code section with which the legislature is presumed to have been familiar. In the Code of 1863, § 492, the Code of 1868, § 554, the Code of 1873, § 520, the Code of 1882, § 520, the Code of 1895, § 410, and the Code of 1910, § 519 the following identical language appears in each: “The tax collectors shall be allowed the same commissions and fees for such collections [i. e. collecting county taxes] as they are allowed by law for the collection of the State tax.” In the Code of 1933, § 92-3805, the words “county taxes” were expressly used. In the act of 1879, supra, the legislature, while setting up a new schedule and rates of payment, presumably recognized that § 520 of the Code of 1873, in effect at that time (Code of 1933, § 92-3805) provided that "The tax collectors shall be allowed the same commissions and fees for such collections [i. e. of county taxes] as they are allowed by law for the collection of State taxes” under § 936 of the Code of 1873 (Code of 1933, § 92-5301) and were taking care to emphasize in § 3 that no greater rate should be allowed for the collection of county taxes than for the collection of State taxes, conceivably because the amounts to be collected, under the ad valorem net digests, for the various counties would be much greater than for the State.
Thus it is clear that at the time of the adoption of the Code of 1933, § 92-3805 provided only for commissions for collecting county taxes and § 92-5301 for collecting State taxes. As shown in the opinion, Sec. 3 of the act of 1938 (Ga. L. 1937-38, Ex. Sess., *801pp. 297, 298) amended Code § 92-5301 by striking it in its entirety and substituting a new schedule and rates. In Sec. 3 of the act provision, was made for the first time for certain increased payment to tax collectors, but this provision had reference only to State taxes due according to the collectible amount of the net tax digests prior to the year 1938, it being provided that “on all taxes collected in excess of 90% of the total of taxes due [under schedule in § 92-5301 theretofore in effect] according to the tax net digest, prior to the year 1938, the tax collectors shall be paid for collecting the State’s part of such delinquent taxes 10% of all such collections, irrespective of the above and foregoing schedules and rates.” Under the schedule and rates set up in this act of 1938, and effective on January 1, 1938, no payment could be made except in accordance with them, but as to the collection of State taxes due prior to 1938 the increased rate applied to the extent stated and without reference to or, as stated in the act, “irrespective of the . . . schedules and rates” which were to become effective on January 1, 1938.
By the act of 1939 (Ga. L. 1939, p. 370), sec. 3 of the act of 1938 was amended by striking the words “the State’s part of” and the word “delinquent” so that the section would read “Be it further enacted by the authority aforesaid that as far as the tax collectors are concerned the above rates and schedule [shown in § 92-5301 as fixed by the act of 1938, supra] shall apply upon the first 90% of the ad valorem net digests collected by the tax collectors. On all taxes collected in excess of 90% of the total of taxes due according to the tax net digest, the tax collectors’ commission shall be for such taxes 10% of all such collections, irrespective of the above and foregoing schedule and rates.” Since the act of 1939 was amending the act of 1938, supra, and the latter act specifically amended Code § 92-5301, which we have demonstrated related only to commissions to be paid for collecting State taxes, it necessarily follows that the provision for increased compensation referred only to the collection of State taxes under § 92-5301. The words “the State’s part of” were obviously stricken as unnecessary because the section involved related only to the collection of State taxes, and § 92-3805 related to the collection of county taxes, and the increased compensation *802was allowed whether the taxes collected after January 1, 1938, were delinquent or not.
Here it is pertinent to emphasize that the provision for increased payment of 10% on the amount in excess of 90% of the taxes collected did not originate in the unofficial Code § 92-5304, but the source of it is traceable to the act of 1938 and 1939, supra, relating to § 92-5301, and the contention of the respondent that the unofficial § 92-5304 constitutes independent authority for commissions, payable to the Tax Commissioner of Troup County, on all taxes collected, both State and county, must fall.
The act of 1949 (Ga. L. 1949, p. 1460) placed the officials of Troup County on salaries to be fixed by the county authorities, the commissions for collecting county taxes being thereby abolished. It did not, however, abolish the commissions which were payable by .the State to the tax commissioner for collecting State taxes. Neither the act of 1949, supra, nor the unofficial Code § 92-5304, nor any act enacted since the act of 1949 provides for any commissions to be paid to the tax commissioner for collecting county taxes. Section 7 of the act of 1949, supra, furnishes the answer to the contentions of the respondent. It is there stated: “The salaries of the various officials herein fixed shall be their sole compensation, and all fees accruing after January 1, 1953 [the date when the respondent took office], are hereby abolished so far as the same constitute the compensation of said officers except that the tax collector and tax receiver or tax commissioner shall continue to receive as part of their compensation the fees from the State as hereinbefore provided; but the same schedule of fees and costs prescribed under existing laws shall remain for the purpose of ascertaining the sum or sums to be paid into the treasuries of the counties coming under this Act.” (Italics ours.) This act has been held applicable to Troup County, as shown in the opinion of this court, and has never been declared invalid. Neither the act of 1951, supra, nor the act of 1953 (Ga. L. 1953, Jan.-Feb. Sess., p. 234) amending Code § 92-5301, and changing the schedule and rates as a basis for payment of commissions to the tax commissioners or tax collectors for collecting State taxes makes any provision for compensation for collecting county taxes.

Motion for rehearing denied.


All the Judges concur.